Banke, Judge.
On appeal from his convictions of burglary (2 counts) and attempted burglary (2 counts), defendant’s appointed counsel has filed a motion to withdraw pursuant to Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), accompanying the motion with a brief raising points of law which might arguably support the appeal. The defendant has responded by submitting a brief on his own behalf, in *510which he challenges the sufficiency of the evidence to sustain the convictions. After considering the points raised in both briefs, and after conducting a thorough examination of the record and transcript to determine independently whether there is any ground for reversal, we are in agreement with counsel that there is no arguable merit to the appeal. Therefore, this court grants the motion to withdraw and affirms the convictions. The evidence adduced at trial was clearly sufficient to enable a rational trier of fact to find the defendant guilty of the crimes charged beyond a reasonable doubt.
Decided October 3, 1983.
Ronnie P. Brown, pro se.
H. Lamar Cole, District Attorney, Gregory R. Jacobs, Assistant District Attorney, for appellee.

Judgment affirmed.


Deen, P. J., and Carley, J., concur.